DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-13, 15-18 have been presented for examination based on the response filed on 7/15/2021. No amendment was made to the claims.
Claims 1-3, 5-13, 15-18 remain rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB/Patent No. 20130151220 by Matsumura; Ikuo et al
This action is made Final.
Response to Arguments
(Argument 1) Applicant has argued in Remarks Pg.2-3:

    PNG
    media_image1.png
    507
    692
    media_image1.png
    Greyscale


(Response 1) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As per [A], applicant appears to arguing clocks mapped in Matsumura are not virtual clocks, without attributing to what makes the clocks virtual in the current claim and differentiates them from clocks of Matsumura. Contrary to allegation virtual clocks are the clocks running the process simulation & control simulation and are mapped to clocks which are running simulation (plant simulation) /emulation (controller simulation) – making these clocks virtual as well, for the lack of specific definition. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Further it appears (not specifically argued) that applicant is alleging that virtual times (clock frequencies) are common between the first virtual clock and second virtual clock. This allegation is not supported, as the claim clearly states “a process simulation apparatus comprising a first virtual clock … configured to perform first simulation steps as a function of a first virtual time…, and a controller simulation apparatus comprising a second virtual clock… configured to perform second simulation… as a function of a second virtual time,…”. Here the “as a function of a first virtual time” is read as first clock frequency and “as a function of a second virtual time” is read as second clock frequency, both of which are taught by Matsumura as different clock frequencies for plant and processor simulation (See 
As per [B] & [C], applicant again has merely alleged, and possibly basing the arguments in [A], that Fig.14 & 6 and cited paragraphs do not show process simulation apparatus. It’s unclear which specific limitation is not taught, why the limitation are not taught and what is the evidence supporting this allegation should be addressed. Examiner respectfully finds applicant’s arguments unpersuasive.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 5-13, 15-18 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US PGPUB/Patent No. 20130151220 by Matsumura; Ikuo et al
Regarding Claim 1 & 11
Matsumura teaches a device and a methos for simulating a controlled machine or installation (Matsumura: See Fig.3 & [0015] – “The ECU emulator includes a processor emulator and a peripheral emulator. On the other hand, the plant simulator includes a brake simulator and an engine simulator and the like”), the device comprising: a process simulation apparatus  (Matsumura: Fig.3 plant simulator 206 as process simulation apparatus) comprising a first virtual clock  (Matsumura: “[0016] At this time, the processor emulator operates using a relatively high resolution clock at 80 MHz for example. On the other hand, the plant simulator is a simulator of a physical mechanism, and therefore operates at a relatively low resolution of 10 kHz for example. Generally, a lower resolution can be simulated at high speed, so the plant simulator is often faster”) and an event receiver (Matsumura: [0018] “The peripheral emulator is mutually connected to the plant simulator and the processor emulator using the I/O interface of the ECU emulator. Typically, the operations can be suppressed at a resolution of approximately 10 MHz. This increases the speed of the plant simulator, but decreases the speed of the processor emulator. The peripheral emulator transmits a pulse signal to the plant simulator” – i.e. plant simulator has pulse or event receiver to accept the pulse signal, also see [0125]-[0134] Advance(t)), the process simulation apparatus  configured to perform first simulation steps as a function of a first virtual time so as to simulate a physical process of the machine or installation  (Matsumura: [0015]-[0016] as cited above teaching “the plant simulator includes a brake simulator and an engine simulator and the like” and “the plant simulator is a simulator of a physical mechanism, and therefore operates at a relatively low resolution of 10 kHz for example”) , and a controller simulation apparatus  (Matsumura : See Fig.3 element 202 “[0015] The ECU emulator includes a processor emulator and a peripheral emulator…”;) comprising a second virtual clock (Matsumura: [0016] “At this time, the processor emulator operates using a relatively high resolution clock at 80 MHz for example.) and an event generator  (Matsumura : [0112]-“ [0112] Requests issued from the processor include <read, t, r> events and <write, t, r,v> events, and these are an event that requests reading of a value in register r at time t and an event that requests writing value v to register r at time t….”; also see [0125]-[0134] Advance(t)) the controller simulation apparatus configured to perform second simulation steps so as to simulate a controller of the machine or installation as a function of a second virtual time (Matsumura: [0016]) , wherein the process simulation apparatus and the controller simulation apparatus exchange output values so as to simulate the controlled machine or installation  (Matsumura : [0110]-[0112] See Fig.5 (2) and (3)) in the respective first and second simulation steps (Matsumura: [0016]) , wherein the controller simulation apparatus is configured to transmit an item of information to the process simulation apparatus (Matsumura: [0125]-[0134] as advance(t)) , which item of information describes a virtual result time for an end of a second simulation step (Matsumura: [0125]-[0134], Fig.14 [0188]) , wherein the process simulation apparatus is configured to adjust a duration of at least one of the first simulation steps depending on the virtual result time (Matsumura: [0017] “[0017] The plant simulator does not necessarily repeat calculations of values at processing step times that have a fixed length, and usually there is a need to suppress the effects of calculation differences and to have a variable step that is based on the timing of noncontiguous change points. Instruction signals are received from the controller in each step, and the internal state is output to each sensor. Note, the instruction signal is usually a pulse for expressing the on or off condition of a switch” in view of [0125]-[0134] Advance(t); Also see [0084] “The external peripheral scheduler 208 is a scheduler that processes the peripheral emulators 204a, 204b, . . . 204z that are connected to the plant simulators 206a, 206b, . . . 206z. The external peripheral scheduler 208 performs scheduling in order to perform advanced execution of the plant simulators only during processor emulator reaction delay time (or the time until the next event). The plant simulator stops at a designated time, or at an earlier time if notification of updating the internal state is required. Furthermore, notification to perform advanced execution of the processor emulator is provided until the actual plant simulators 206a, 206b, . . . 206z stop time.”, [0089]-[0096] showing the flow and timing in general) , and wherein the event generator is configured to generate an event signal describing the virtual result time when a simulation step is terminated by the controller simulation apparatus, and the event receiver is configured to receive the event signal (Matsumura: See Fig.6 & [0124]-[0134] flow for Advance(t) that decides the maximum duration t, and after completion returns the result back to receiver as in .
Regarding Claims 2 & 12
Matsumura teaches wherein the process simulation apparatus adjusts the duration of the at least one first simulation step such that the at least one first simulation step ends at the result time (Matsumura: [0017][0084], [0124]-[0134]) .
Regarding Claims 3 & 13
Matsumura teaches wherein the process simulation apparatus comprises a device configured to adjust the duration of the at least one first simulation step depending on the result time (Matsumura: [0075] teaches plant simulator which performs the stopping based on [0017][0084], [0124]-[0134][0085], is executed on device like a CPU) .
Regarding Claims 5 & 15
Matsumura teaches wherein the controller simulation apparatus is configured to transmit the determined output values to the process simulation apparatus, and wherein the process simulation apparatus is configured to use the transmitted output values as input values for performing at least one first simulation step  (Matsumura : [0085] “…The external peripheral scheduler 208 provides instructions to the plant simulators 206a, 206b, . . . 206z for signaling or sampling that are requested by the controller. Signaling is an event where the controller actuates the plant, and an example is an operation of instructing the on/off signal of a switch. Furthermore, sampling is an event where the controller provides instructions to read a value when monitoring (sensing) the status of the plant and an example is an operation where the controller reads the voltage value of a battery cell (plant). The controller is software that is loaded to the processor emulator, and is logic that creates a control signal for the plant. …” in view of Fig.2).
Regarding Claims 6 & 16
Matsumura teaches wherein the process simulation apparatus comprises a buffer for storing the input values (Matsumura: [0110] storage is done via queues associated with plant simulators, to store the inputs e.g. in Fig.6 flow, or Fig.5 flow where data is received from the processor simulators to plant simulators).
Regarding Claims 7 & 17
Matsumura teaches wherein the process simulation apparatus is configured to select at least one of the stored input values depending on a time at which the at least one input value was determined (Matsumura: [0122] “The example of FIG. 5(3) demonstrates the situation where a notification of a state change is provided from the plant, and transferred to the processor using an interrupt signal. When the scheduler retrieves (pop) and executes (executes) after a notification of state change is added to the task queue (insert (e3[t3]), conversion to a new event is performed <interrupt, t, i> and transferred (export) to the processor.” ) .
Regarding Claims 8 & 18
Matsumura teaches wherein the process simulation apparatus comprises a buffer for storing the respective output values of the process simulation apparatus, wherein output values determined after the result time are deleted (Matsumura: [0109]-[0110] storage is done via queues on the peripheral emulation, which act as storage & routing intermediaries (See Fig.3) and are associated with 
Regarding Claim 9
Matsumura teaches wherein the controller simulation apparatus comprises an emulator for performing a control program for the controller of the machine or installation (Matsumura : [0085] “…The controller is software that is loaded to the processor emulator, and is logic that creates a control signal for the plant. …” [0015] & Fig.3).
Regarding Claim 10
Matsumura teaches wherein the device comprises a plurality of process simulation apparatuses and/or a plurality of controller simulation apparatuses (Matsumura: Fig.3).

    PNG
    media_image2.png
    485
    561
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
---- This page is left blank after this line -----
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351.  The examiner can normally be reached on Mon-Thu, 9AM-7:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR RIVAS FERNANDEZ can be reached on (571) 272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


AKASH SAXENA
Primary Examiner
Art Unit 2128


/AKASH SAXENA/Primary Examiner, Art Unit 2128                                                                                                                                                                                                        Friday, August 13, 2021